This office action is in response to the amendment and request for RCE filed on 04/08/2022.  

Allowable Subject Matter
Claims 1-8 and 10-19  are allowed in view of applicants’ amendments to the claims filed on 04/08/2022.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “the ammonia is injected such that the trapped vortex is formed in the singular combustion chamber at a position downstream of a reaction zone front in the singular reaction zone; and generating a reactive compound in the trapped vortex of injected ammonia, the reactive compound reacting with a flow of the pollutant emissions passing by the trapped vortex to abate discharge of the emissions from the combustor assembly”. 
With respect to independent claim 8, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “the annular cavity that maintains the trapped vortex being located downstream of a reaction zone front in the singular reaction zone, wherein a reactive compound is generated in the annular cavity injected with the ammonia, wherein the reactive compound reacts with a flow of the pollutant emissions passing by the trapped vortex in the annular cavity to abate discharge of the emissions from the combustor assembly”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741